Continuation of 12:
Applicant’s Arguments: 
(I) Applicant’s arguments, page 5, recites, “In paragraph [0309], although Jeon describes that "[t]he UE may monitor the GCSS for the information[,] [f]or example, for SCell which may not have CSS," it is important to note that Jeon in paragraph [0309] does not state that an SCell does not require a search space at all. Instead, the SCell is configured with a GCSS which in and of itself is a search space. As such, Jeon describes that the UE may monitor GCSS instead of switching to the BWP containing the CSS for such information. Thus, Jeon describes that the SCells are each configured with a GCSS instead of, and as an alternative to a CSS” ... 
	(i) Examiner’s response: The examiner respectfully disagrees. In reference to the MPEP
2141.02    Differences Between Prior Art and Claimed Invention [R-10.2019]; VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS; A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))). However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.
Jeon teaches, monitoring the active BWP of a subset of the plurality of active secondary cells {fig 25-26, para [0460]-[0461], where, UE may keep monitoring a plurality of BWPs in a Scell}; and  wherein: the active BWP of each of the subset of the plurality of active secondary cells is not configured with a search space {fig 26, para [0461]-[0463], where, the UE perform activation and deactivation of Scell using RRC messaging which does not require the need for search space to be configured, para [0309], “for SCell which may not have CSS (common search space)”, see further para [0376], where, “since the UE performs initial access via a SS block in PCell, the default DL BWP in SCell may not be derived from SS block for initial access. The default DL BWP in Scell may be configured by RRC signaling in the Pcell”}. Therefore, the active BWP of Scell does not require to configure with a search space. Hence the arguments are traversed. 

(II) Applicant’s arguments, page 6, recites, “In addition, as argued in the previous response, Applicant respectfully maintains that Jeon, in paragraphs [0460]-[0469] and Figures 25 and 26, describes receiving configuration for one or more BWPs of a SINGLE CELL. For example, according to Jeon, a UE may receive the second DCI indicating active BWP change from an active BWP to a default BWP [...] the UE receives DCI indication BWP switching in a secondary cell [...], the UE may keep monitoring a plurality of BWPs in a SCell. In contrast to Jeon, previously presented independent claim 1 includes multiple active BWPs of multiple different secondary cells. That is, previously presented claim 1 recites "switching an active downlink (DL) BWP of each of a plurality of active secondary cells from a first BWP to a second BWP after receiving the BWP switching message," a feature that is not disclosed by Jeon. Thus, previously presented independent claim 1 is patentably distinguishable over Jeon” ... 
(ii) Examiner’s response: The examiner respectfully disagrees. Jeon teaches: switching an active downlink (DL) BWP of each of plurality of active secondary cells from a first BWP to a second BWP after receiving the BWP switching message {fig 25 and fig 26, para [0460]-[0469], where, in para [0465]-[0469], where, the UE receives DCI indication BWP switching in a secondary cell, further, para [0262]-[0263], where, “A gNB may transmit one or more messages comprising a BWP inactivity timer to a UE. The UE starts the timer when it switches its active DL BWP to a DL BWP other than the default DL BWP”}. Therefore, the arguments are traversed.
(III) Applicant’s arguments, page 6, recites, “As discussed above, Jeon fails to disclose, teach, or suggest, "the inter-cell BWP switching message includes one or more cell group indicators to indicate BWP switching of associated one or more cell groups," as recited in previously presented independent claim 1” ...
(ii) Examiner’s response: The examiner respectfully disagrees. Jeon teaches in para [0262]-[0263],  Inter-cell switching as the “Switching BWP may be triggered by a DCI or a timer. When a UE receives a DCI indicating DL BWP switching from an active BWP to a new BWP, the UE may monitor PDCCH and/or receive PDSCH on the new BWP”  and “For the PCell, the active DL BWP may be the DL BWP on which the UE may monitor one or more PDCCH, and/or receive PDSCH. The active UL BWP is the UL BWP on which the UE may transmit uplink signal. For a secondary cell (SCell) if configured, the active DL BWP may be the DL BWP on which the UE may monitor one or more PDCCH and receive PDSCH when the SCell is activated by receiving a MAC activation/deactivation CE”. Therefore, Jeon teaches all the limitations as argued above. Hence the arguments are traversed.
All the remaining arguments are based on the arguments above and are responded to in full.

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/KIBROM T HAILU/Primary Examiner, Art Unit 2461